Matter of Riverkeeper, Inc. v Port Auth. of N.Y. & N.J. (2020 NY Slip Op 05833)





Matter of Riverkeeper, Inc. v Port Auth. of N.Y. & N.J.


2020 NY Slip Op 05833


Decided on October 15, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

Before: Friedman, J.P., Manzanet-Daniels, Kern, Moulton, JJ. 


Index No. 157144/19 Appeal No. 12090 Case No. 2020-00669 

[*1]In re Riverkeeper, Inc., Petitioner-Respondent,
vThe Port Authority of New York and New Jersey, Respondent-Appellant.


The Port Authority Law Department, New York (Thomas R. Brophy of counsel), for appellant.
Pace Environmental Litigation Clinic, Inc., White Plains (Todd D. Ommen of counsel), for respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered October 23, 2019, which granted the petition brought pursuant to CPLR article 78 and ordered that respondent The Port Authority of New York and New Jersey (Port Authority) disclose outstanding materials sought in petitioner's December 7, 2018 Freedom of Information Law (FOIL) request, unanimously affirmed, without costs.
The court properly determined that the exemption to FOIL disclosure requirements for inter-agency or intra-agency materials (see Public Officers Law § 87[2][g]) does not apply to the communications between the Port Authority and the Federal Aviation Administration (FAA) because the FAA is a federal entity (see Public Officers Law § 86[3]; Matter of Town of Waterford v New York State Dept. of Envtl. Conservation, 18 NY3d 652, 657 [2012]).
The court also properly concluded that the common interest doctrine does not apply in this case.
We have considered the Port Authority's remaining contentions and find them unavailing. 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 15, 2020